Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This communication is in response to applicant’s amendment and Terminal Disclaimer (TD) filed on May 24, 2022. Claims 1-19 are pending. Claims 1-19 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Falzone et al. US Pat. Pub. No. 2012/0066079 A1 ) teaches a point of sale electronic system for conducting a commercial transaction comprising: a mobile data processing system configured to mediate a commercial transaction, the mobile data processing system including a first data port, the first data port configured to communicate in accordance with a first data protocol; a first controller module configured to convert data between the first data protocol and an intermediate data protocol, and a second controller module configured to convert data between the intermediate protocol and a second data protocol; and a peripheral device configured to facilitate the commercial transaction, the peripheral device including a second data port, the second data port configured to communicate in accordance with the second data protocol.
Even though, the prior art of record teaches a point of sale electronic system for conducting a commercial transaction performing the above mentioned steps, the prior art of record fails to teach a computer-implemented method and a server for pairing a payment user interface with a peripheral device, the method comprising the steps of associating, via the server, the pair ID with the peripheral ID; receiving, via the server, a user interface ID (UIID) that uniquely identifies the payment UI; associating, via the server, the peripheral ID with the UIID; receiving, via the server, transaction information corresponding to a transaction; receiving, via the server, payment information from the peripheral device; associating, via the server, the transaction information with the payment information to create a payment request; providing, via the server, the payment request to a payment processing system; and wherein the payment UI and the peripheral device are paired remotely via the server over the Internet to establish a cloud-based virtual connection between the payment UI and the peripheral device, thereby decoupling a need for a physical connection between the payment UI and the peripheral device to establish communications between the payment node and the peripheral device. For these reasons claims 1, 6 and 13 are deemed to be allowable over the prior art of record, and claims 2-5, 7-12 and 14-19 are allowed by dependency.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amount to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. For these reasons claims 1-3, 5-9 and 11-20 are deemed to be statutory.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.

Conclusion
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(SPRIGG et al. US 2011/0205965 A1) teaches a virtual peripheral hub for coupling electronic devices to remote computers by way of an intermediate server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691